              Case 4:20-cv-00386-JM Document 13 Filed 10/05/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


JOSEPH HEAD                                                                  PETITIONER


VS.                                4:20-cv-00386-JM/JTR


DEXTER PAYNE, Director,
Arkansas Division of Correction                                            RESPONDENT


                                          ORDER

         The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray.          No objections have been filed.     After careful

consideration, the Court concludes that the Recommended Disposition should be, and

hereby is, approved and adopted in its entirety as this Court’s findings in all respects.

Judgment will be entered accordingly.

         IT IS THEREFORE ORDERED THAT:

         1.      All claims asserted in the 28 U.S.C. § 2254 Petition for a Writ of Habeas

Corpus, Doc. 1, are DISMISSED, WITH PREJUDICE; and

         2.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3) that an in forma

pauperis appeal of this Order and accompanying Judgment would not be taken in good

faith.

         DATED this 5th day of October, 2020.

                                              ____________________________________
                                                  UNITED STATES DISTRICT JUDGE
